Exhibit 10.8B

 

AMENDMENT NO. 1 TO

 

DEFERRED INCOME PLAN FOR NON-EMPLOYEE DIRECTORS, AS
AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2009

 

WHEREAS, in December 2007, the Board of Directors of Textron Inc. (the
“Company”) adopted certain amendments to the Deferred Income Plan for
Non-Employee Directors (the “Plan”);

 

WHEREAS, the text of the Plan incorporating such amendments inadvertently
eliminated references to “meeting fees” in certain provisions of the Plan which
would have had the effect of no longer allowing Directors to defer meeting fees
into the Plan;

 

WHEREAS, since December 2007, the Company has continued to allow Directors to
defer meeting fees into the Plan pursuant to the annual letter to Directors
related to the Plan and the election form for deferrals under the Plan which
clearly allow the deferral of meeting fees;

 

WHEREAS, the Company wishes to bring the plan document back into conformity with
administrative practice and with the Board’s intent;

 

NOW, THEREFORE, in order to improve the administration of the Plan, the Company
hereby amends the Plan as follows:

 

1.                           Section 1.04(b) of the Plan is hereby amended to
reinstate the words “or meeting fees” after the parenthetical.

 

2.                           Section 2.02 of the Plan is hereby amended to
reinstate the words “or meeting fees” after the parenthetical in the first
sentence of such section.

 

 

IN WITNESS WHEREOF, Textron Inc. has caused this amendment to be executed by its
duly authorized officer.

 

 

TEXTRON INC.

 

 

 

 

 

 

Dated:  November 6, 2012

By

/s/ Cheryl H. Johnson

 

 

 

Cheryl H. Johnson

 

 

Executive Vice President,

Human Resources

 

--------------------------------------------------------------------------------

 